Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022. 
Applicant’s election without traverse of Group II in the reply filed on 1/24/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant has amended these claims, therefore all claims are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “preferably” when locating the sensor for solar irradiation. It is unclear to the examiner if the limitations following the term “preferably” are requirements or a list of options. For the purposes of examination, the claim is interpreted as a list of options where the sensor is located outside of the building, at a highest point of the building, or at a spot of the building having an unobstructed view of the sun during the whole day.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “at least once every hour”, and the claim also recites “preferably at least once every minute” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the claim is interpreted as a range of potential intervals between 1 hour and 1 minute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments of Takeda (WO 2018199167 A1).





    PNG
    media_image1.png
    603
    681
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    605
    661
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    393
    507
    media_image3.png
    Greyscale

Regarding claim 10:
	Takeda discloses a heat pump system (air conditioner 1), comprising
at least one heat pump (¶ 0016 discloses that air conditioner 1 is a heat pump type air conditioner),
This embodiment of Takeda fails to disclose:
at least one sensor configured for measuring a solar irradiance onto a building,
a controller configured for controlling an operation of the at least one heat pump based on an amount of solar irradiance measured by the at least one solar irradiance sensor for measuring a solar irradiance 
Another embodiment of Takeda discloses an infrared sensor (not shown) to detect the radiant energy received from the sun (¶ 0101). Using an air-conditioning control unit (330), ¶ 0103-0104 discloses how operation of the compressor (21) is controlled by the body temperature and amount of solar radiation.


Regarding claim 1:
The combined embodiments of Takeda disclose a method for operating the heat pump system according to claim 10, however,
This embodiment of Takeda fails to disclose:
Measuring a solar irradiance incident onto a building, and
Adjusting an operation of a heat pump included in the heat pump system based on the measured solar irradiance.
Another embodiment of Takeda discloses an infrared sensor (not shown) to detect the radiant energy received from the sun (¶ 0101). ¶ 0103-0104 discloses how operation of the compressor (21) is controlled by the body temperature and amount of solar radiation.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the method of Takeda with an alternate embodiment to acquire the amount of solar radiation to predict a change in room temperature of the indoor space (¶ 0100).

Regarding claim 2:
The combined embodiments of Takeda disclose the method according to claim 1,
This embodiment of Takeda fails to disclose:
wherein the operation of the heat pump is adjusted only when the solar irradiation is larger than a predetermined threshold.
Another embodiment of Takeda discloses that the system is controlled by a set thermo-off point (Toff), set by the setting unit (340), which is dictated by the temperature acquired by temperature acquiring unit (320) and the information indicating the heat insulation performance by the index acquiring unit (350) (¶ 0109). ¶ 0061 further explains that the heat insulation performance is estimated from solar radiation heat acquisition rate. Therefore, Toff is set depending on the threshold of the solar radiation received.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the method of Takeda with an alternate embodiment to allow the control unit (330) to stop operation of the compressor (21) according to the Toff set point (¶ 0109).

Regarding claim 5:
The combined embodiments of Takeda disclose the method according to claim 1,
wherein the operating frequency of a compressor (21) included in the heat pump is adjusted to adjust the operation of the heat pump.
¶ 0019 discloses that the compressor (21) includes an inverter circuit that can change the operation capacity according to the drive frequency.


Regarding claim 8:
The combined embodiments of Takeda disclose the method according to claim 1,
This embodiment of Takeda fails to disclose:
wherein the solar irradiation is measured by a sensor located on the outside of the building, preferably at a highest point of the building or at a spot of the building having unobstructed view of the sun during the whole day.
As stated above, claim 8 is subject to 112(b) and has been interpreted as a list of options for locating the sensor. 
Another embodiment of Takeda teaches to install the sensor near a window of the indoor space (71), at a place where the amount of solar radiation can be detected, such as the outdoor space (72) or the like (¶ 0101).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the method of Takeda with an alternate embodiment to place the sensor where the amount of solar radiation can be detected and obtain information indicating the amount of solar radiation (¶ 0101).

Regarding claim 9:
The combined embodiments of Takeda disclose the method according to claim 1, wherein the steps of the method are carried out at least once every hour, preferably at least once every 15 minutes, preferably at least once every minute.
As stated above, claim 9 is subject to 112(b) and has been interpreted as a range of potential intervals between 1 hour and 1 minute. ¶ 0056 discloses a time 

Regarding claim 11:
	The combined embodiments of Takeda disclose the heat pump system according to claim 10,
This embodiment of Takeda fails to disclose:
wherein the controller is configured to adjust an operating frequency of a compressor included in the at least one heat pump as the operation of the at least one heat pump based on the solar irradiation.
Another embodiment of Takeda discloses that the operating capacity of the compressor (21) changes by adjusting the drive frequency using the controller (51) (¶ 0019). ¶0103 also teaches that the solar radiation impacts the set Toff temperature.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the device of Takeda with the alternate embodiment to acquire the amount of solar radiation to predict a change in room temperature of the indoor space (¶ 0100).

	Regarding claim 12:
The combined embodiments of Takeda disclose the heat pump system according to claim 10, 
This embodiment of Takeda fails to disclose:

Another embodiment of Takeda discloses a thermopile type sensor (¶ 0101). 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the device of Takeda with the alternate embodiment to acquire the amount of solar radiation to predict a change in room temperature of the indoor space (¶ 0100).

Regarding claim 13:
The combined embodiments of Takeda disclose the heat pump system according to claim 10 wherein the heat pump is configured to carry out the method according to claim 1.
Referring to claim 1:
Takeda discloses a method for operating the heat pump system according to claim 10, comprising
Measuring a solar irradiance incident onto a building (¶ 0101 discloses an infrared sensor (not shown) to detect the radiant energy received from the sun), and
Adjusting an operation of a heat pump included in the heat pump system based on the measured solar irradiance (¶ 0103-0104 discloses how operation of the compressor (21) is controlled by the body temperature and amount of solar radiation).
Referring to claim 10:
Takeda discloses a heat pump system (air conditioner 1), comprising

This embodiment of Takeda fails to disclose:
at least one sensor configured for measuring a solar irradiance onto a building, 
a controller configured for controlling an operation of the at least one heat pump based on an amount of solar irradiance measured by the at least one solar irradiance sensor for measuring a solar irradiance 
Another embodiment of Takeda discloses an infrared sensor (not shown) to detect the radiant energy received from the sun (¶ 0101). ¶ 0103-0104 also discloses how operation of the compressor (21) is controlled by the body temperature and amount of solar radiation using the air-conditioning control unit (330).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the method of Takeda with the alternate embodiment of Takeda’s heat pump system to effectively show the relationship between temperature difference between room temperature and outside air temperature as well as acquire data on heat insulation performance of a room and the number of revolutions/speed of the compressor when temperature differs (¶ 0009).



    PNG
    media_image4.png
    716
    639
    media_image4.png
    Greyscale
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Inoue (US 5765383 A).
[AltContent: textbox (Inoue (US 5765383 A))]



Regarding claim 3:
The combined embodiments of Takeda disclose the method according to claim 1
Takeda fails to disclose:
wherein the operation of the heat pump is adjusted using feed forward control and/or feedback control, the method further comprising
using the measured solar irradiation to adjust, preferably to reduce, at least one of the following quantities entering the feed forward control and/or the feedback control by a temperature correction amount: a target flow temperature of the heat pump, a flow temperature set-point and/or an air temperature set point of an indoor air temperature.
In the same field of endeavor, namely air-conditioner control characteristics, Inoue discloses control method wherein the rotation speed (Nc) of the compressor (21) is calculated depending on driving conditions and the arithmetic feedback control expression (Col. 11, lines 43-49). The method also utilizes a fourth arithmetic operation unit (54) for carrying out an arithmetic operation to predict the rotation of the compressor (21), also known as an arithmetic feed-forward operation (Col. 8, Lines 12-25). 
Inoue further discloses the first arithmetic operating unit (16) calculates a target temperature (TAO) and produces a signal (SAO) indicative of the calculated target temperature (Col. 3, lines 34-39).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the method of Takeda with addition feedback/feedforward controls of Inoue in order to change the response speed to change in temperature and c) of the compressor (Col. 3, Line 65 – Col. 4, Line 12).

Regarding claim 4:
The combination of Takeda and Inoue discloses the method according to claim 3,
wherein in the adjusting of the operation of the at least one heat pump the temperature correction amount is determined from the measured solar irradiation using a solar heat gain coefficient, SHGC, method, a Overall Solar Aperture Coefficient Method and/or a Standard Assessment Procedure, SAP.
Takeda discloses, in ¶ 0135, that α in equation 5 is a coefficient indicating the heat insulating performance. As stated above, ¶ 0061 further explains that the heat insulation performance is estimated from solar radiation heat acquisition rate.
Takeda discloses, in ¶ 0137, that β in equation 5 is a coefficient indicating the ease with which solar radiation enters indoor space (71). 
Both of the above disclosed coefficients use solar radiation readings and are integrally used to adjust the operation of the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Inoue, Yang (US 20180209673 A1) and Guo (US 20120185728 A1).

Regarding claim 6:
The combined embodiments of Takeda disclose the method according to claim 1
Takeda fails to disclose:
wherein the operation of the heat pump is adjusted using feed forward control and/or feedback control,
wherein the method further comprises
comparing the measured solar irradiance φ to a threshold irradiance,
if the measured solar irradiance φ is equal or larger than the threshold irradiance then
determining a solar gain as Qsolar = αφ , wherein α is a solar aperture coefficient,
determining a flow temperature reduction as ΔT = Qsolar/ (m Cp), wherein m is a mass flow rate of a heat transfer fluid of the heat pump system and Cp is a specific heat capacity of the heat transfer medium of the heat pump system and
adjusting the operation of the heat pump by reducing a target flow temperature Tflow, supply of the heat pump by ΔT.
In the same field of endeavor, namely air-conditioner control characteristics, Inoue discloses control method wherein the rotation speed (Nc) of the compressor (21) is calculated depending on driving conditions and the arithmetic feedback control expression (Inoue, Col. 11, lines 43-49). The method also utilizes a fourth arithmetic operation unit (54) for carrying out an arithmetic operation to predict the rotation of the compressor (21), also known as an arithmetic feed-forward operation (Inoue, Col. 8, Lines 12-25). 
In the same field of endeavor, namely control mechanism for an air conditioning system, Yang discloses an energy controller (41) that compares the sunlight-related 
In the same field of endeavor, namely methods for detecting and/or diagnosing faults in an HVAC system, Guo discloses an air distribution system (114) wherein the system is regulated by a variety of setpoints to regulate airflow and temperature, specifically, supply air flow temperature setpoints (Guo, ¶ 0088, 0104). This implicitly states that the supply flow temperature is a controllable variable.
Referring back to Takeda, a solar acquisition rate (μ) and coefficient (η) are disclosed as well as an average heat transmission coefficient or Q value and is considered analogous to Qsolar (Takeda, ¶ 0061).
Takeda continues to disclose that the system then operates to the new Toff temperature via the setting unit (340) (Takeda, ¶ 0069).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the device of Takeda with the feedback controls of Inoue in order to change the response speed to change in temperature and better control the rotation speed (Nc) of the compressor (Inoue, Col. 3, Line 65 – Col. 4, Line 12), control threshold guidance of Yang to determine when the solar radiation is impactful and reduce inaccuracies due to sunlight being temporarily blocked by clouds (Yang, ¶ 0037), as well as the flow temperature setpoints of Guo to more precisely modulate desired temperature (Guo, ¶ 0088) and provide more information on the relation between separate system components (Guo, ¶ 0170).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Inoue and Yang.

Regarding claim 7:
The combined embodiments of Takeda disclose the method according to claim 1
Takeda fails to disclose:
wherein the operation of the heat pump is adjusted using feed forward control and/or feedback control,
wherein the method further comprises
comparing the measured solar irradiance φ to a threshold irradiance,
if the measured solar irradiance φ is equal or larger than the threshold irradiance then
determining a solar gain as Qsolar = αφ , wherein α is a solar aperture coefficient,
determining an air temperature reduction as ΔT = Qsolar/ M, wherein M is a thermal mass of the building and
adjusting the operation of the heat pump by reducing the indoor temperature set point Tindoor, sp by ΔT.
In the same field of endeavor, namely air-conditioner control characteristics, Inoue discloses control method wherein the rotation speed (Nc) of the compressor (21) is calculated depending on driving conditions and the arithmetic feedback control expression (Inoue, Col. 11, lines 43-49). The method also utilizes a fourth arithmetic operation unit (54) for carrying out an arithmetic operation to predict the rotation of the 
In the same field of endeavor, namely control mechanism for an air conditioning system, Yang discloses an energy controller (41) that compares the sunlight-related value to a predetermined sunlight threshold. The controller also determines when the sunlight-related value is larger than the predetermined sunlight threshold (Yang, ¶ 0037).
Referring back to Takeda, a solar acquisition rate (μ) and coefficient (η) are disclosed as well as an average heat transmission coefficient or Q value and is considered analogous to Qsolar (Takeda, ¶ 0061). 
Takeda also discloses that the new Toff temperature is determined by adding or subtracting a predicted change in temperature (ΔT) (Takeda, ¶ 0069). Takeda continues to disclose that the system then operates to the new Toff temperature via the setting unit (340) (Takeda, ¶ 0069).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to modify the device of Takeda with the feedback controls of Inoue in order to change the response speed to change in temperature and better control the rotation speed (Nc) of the compressor (Inoue, Col. 3, Line 65 – Col. 4, Line 12), and control threshold guidance of Yang to determine when the solar radiation is impactful and reduce inaccuracies due to sunlight being temporarily blocked by clouds (Yang, ¶ 0037).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 10 above, and further in view of Modi (US 20130204442 A1).

Regarding claim 14:
The combined embodiments of Takeda disclose the heat pump system according to claim 10,
Takeda fails to disclose:
	An HVAC system.
	In the same field of endeavor, namely controller figurations to compensate for sunlight, Modi teaches the use of a similar heat pump in an HVAC system designed to compensate for sunlight (¶ 0030).
	It would have been obvious to one possessing ordinary skill in the art before the effective filing date, to incorporate the device of Takeda with the HVAC system of Modi in order to save energy while also keeping occupants comfortable (¶ 0007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.M./           Examiner, Art Unit 3763   
                                                                                                                                                                                          /JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763